James Irvine brought this suit originally in the Cuyahoga Common Pleas against the New York Central Railroad Company for damages sustained by reason of the alleged negligence of the company.
Judgment was rendered by the Common Pleas for Irvine, which judgment was affirmed by the appeals.
The error complained of is that the court did not properly charge the jury concerning the elements of damage. The court charged in part as follows:
“Fou may take into consideration any impairment of vision which has been established and the effect that such impairment of vision may have upon his earning capacity in the future as well as what it has had in the past. These are the principal elements which you will take into consideration.”
Irvine had lost the sight of one eye and had sustained an impairment of the vision of the other through this injury. The company in the Supreme Court contends:
1. That the damages should have been lim ited by the court in its charge to such as may be reasonably certain to result from the injury.
/,. The charge of the court placed the company at the mercy of any speculation in which the jury cared to indulge.